United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-60781
                         Summary Calendar


SOHAIL MOHAMMAD ALI; LAILA ALI; ALIZE ALI; KAREN ALI,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                       --------------------
               Petition for Review of Orders of the
                   Board of Immigration Appeals
                        BIA No. A79 556 670
                        BIA No. A79 556 671
                        BIA No. A79 556 672
                        BIA No. A79 556 673
                       --------------------

Before SMITH, WEINER, and OWEN, Circuit Judges.

PER CURIAM:*

     In this consolidated petition, Sohail Mohammad Ali, his wife,

Laila Ali, and their children, Alize Ali and Karen Ali, seek review

of orders of the Board of Immigration Appeals (BIA).           The BIA

affirmed the decision of the immigration judge (IJ) that ordered

the Alis removed from the United States despite the fact that a

labor certification filed for Sohail was pending.       The BIA also

denied two motions to reopen filed by the Alis.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-60781
                                   -2-

     Challenging the order of removal, the Alis argue that their

notices to appear (NTAs) were legally insufficient because the NTAs

did not specify a time for their hearing.     Because the Alis failed

to pursue their argument regarding defects in the NTAs before the

BIA, this court lacks jurisdiction to consider the issue.      See Wang

v. Ashcroft, 260 F.3d 448, 453 (5th Cir. 2001).     Accordingly, this

portion of the petition is dismissed for lack of jurisdiction.

     The Alis contend that the BIA abused its discretion in denying

their first motion to reopen.       They argue that, as of July 21,

2003, Sohail was eligible to adjust his status because he was on

that date named the substitute beneficiary of a labor certification

application that had been approved on January 25, 2000.

     Because   Sohail   was   not   the   beneficiary   of   the    labor

certification application in question on or before April 30, 2001,

he was not a “grandfathered alien” and hence was not eligible to

adjust his status based on the labor certification application of

which he was named the substitute beneficiary.           See 8 C.F.R.

§ 245.10(j).   The Alis have not shown that the BIA abused its

discretion in denying their first motion to reopen.            See id.;

Pritchett v. INS, 993 F.2d 80, 83 (5th Cir. 1993).

     The Alis likewise have not shown that the BIA’s denial of

their second motion to reopen, which was based on their failure to

voluntarily depart the United States within the period set by the

BIA, was an abuse of discretion.    See 8 U.S.C. § 1229c(d).       Because

the BIA conditioned its grant of voluntary departure on compliance
                           No. 04-60781
                                -3-

with statutory law, the Alis have not shown that the order of

voluntary departure was invalid because the IJ failed to require a

bond.   See 8 U.S.C. § 1229c(b)(3).   The Alis’ motion to reopen did

not automatically toll their voluntary departure period during its

pendency.   See Banda-Ortiz v. Gonzales, 445 F.3d 387, 389-90 (5th

Cir. 2006).

     PETITION   FOR   REVIEW    DISMISSED   IN   PART   FOR   LACK   OF

JURISDICTION; DENIED IN PART.